EXHIBIT 10.60


American Midstream GP, LLC Long-Term Incentive Plan Grant of Phantom Units
Grantee: Regina Gregory
Grant Date: September 8, 2016


1.
Grant of Phantom Units. American Midstream GP, LLC (the "Company"), general
partner of American Midstream Partners, LP (the "Partnership") hereby grants to
you, Regina Gregory, 45,000 Phantom Units under the American Midstream GP, LLC
Long­ Term Incentive Plan (the "Plan") on the terms and conditions set forth
herein and in the Plan, which is incorporated herein by reference as a part of
this Agreement ("Agreement" or "Grant Agreement"). In the event of any conflict
between the terms of this Agreement and the Plan, the Plan shall control.
Capitalized terms used in this Agreement but not defined herein shall have the
meanings ascribed to such terms in the Plan, unless the context requires
otherwise.



2.
Vesting. Except as otherwise provided in Paragraph 3 below, the Phantom Units
granted hereunder shall vest on the dates as described below:



Vesting Dates
 
Number of Units Vesting
prior to 9/08/2016
 
—
on 9/08/2017
 
11,250
on 9/08/2018
 
11,250
on 9/08/2019
 
11,250
on 9/08/2020
 
11,250



3.
Events Occurring Prior to Full Vesting.



(a)
Death or Disability. If your employment with the Company terminates as a result
of your death or Total and Permanent Disability, the unvested Phantom Units then
held by you automatically will become fully vested upon such termination. For
purposes of this Agreement, your "Total and Permanent Disability" means that you
are qualified for long-term disability benefits under the Company's long-term
disability plan or insurance policy; or, if no such plan or policy is then in
existence or you are not eligible to participate in such plan or policy, that
you, because of a physical or mental condition resulting from bodily injury,
disease, or mental disorder, are unable to perform your duties of employment for
a period of six (6) continuous months, as determined in good faith by the
Committee.



(b)
Other Terminations. If your employment with the Company terminates for any
reason other than as provided in Paragraph 3(a) above, all unvested Phantom
Units then held by you automatically shall be forfeited without payment upon
such termination.For purposes of this Paragraph 3, you will not be deemed to
have terminated employment for so long as you maintain continuous status as an
Employee or a Director of the Company or any Affiliate.



4.
Payment. If vesting of a Phantom Unit shall occur pursuant to Paragraph 2 or
3(a), above, then as soon as administratively practicable after the vesting of
such Phantom Unit, but not later than seven days thereafter, you shall be paid a
lump sum payment in Units equal to the number of vested Phantom Units.
Notwithstanding the foregoing, however, the Committee may, in its sole
discretion, direct that payment be made to you in the form of cash (in lieu of
units) for each vested Phantom Unit.



5.
Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way(whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.



6.
Restrictions. By accepting this grant, you agree that any Units that you may
acquire upon payment of this Award will not be sold or otherwise disposed of in
any manner that would constitute a violation of any applicable federal or state






--------------------------------------------------------------------------------

EXHIBIT 10.60


securities laws. You also agree that (i) any certificates representing the Units
acquired under this Award may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws and
any restrictions set forth in this Agreement, (ii) the Company may refuse to
register the transfer of the Units to be acquired under this Award on the
transfer records of the Partnership if such proposed transfer would in the
opinion of counsel satisfactory to the Partnership constitute a violation of any
applicable securities law, and (iii) the Partnership may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Units to be acquired under this Award.


7.
Withholding of Taxes. To the extent that the grant, vesting or payment of a
Phantom Unit results in the receipt of compensation by you with respect to which
the Company or an Affiliate has a tax withholding obligation pursuant to
applicable law, unless other arrangements have been made by you that are
acceptable to the Company or such Affiliate, you shall deliver to the Company or
the Affiliate such amount of money as the Company or the Affiliate may require
to meet its withholding obligations under such applicable law. If you fail to do
so, the Company is authorized to withhold from any cash or Unit remuneration
(including withholding any Units to be distributed to you under this Agreement)
then or thereafter payable to you any tax required to be withheld by reason of
such resulting compensation income. No payment of a vested Phantom Unit shall be
made pursuant to this Agreement until you have paid or made arrangements
approved by the Company or the Affiliate to satisfy in full the applicable tax
withholding requirements of the Company or Affiliate with respect to such event.
You may request that the Committee settle in cash, rather than in Units, a
portion of any vested and payable Phantom Units to provide for the satisfaction
of any tax withholding obligation resulting from such Phantom Units, and the
Committee will determine the approval or the Company's performance of such
request on a case by case basis.



8.
Rights as Unitholder. Phantom Units awarded under the Plan do not have voting
nor consent rights. You, or your executor, administrator, heirs, or legatees
shall have the right to vote and receive distributions on Units and all the
other privileges of a unitholder of the Partnership only from the date of
issuance of a Unit certificate in your name representing payment of a vested
Phantom Unit.



9.
Insider Trading Policy. The terms of the Company's Insider Trading Policy with
respect to Units are incorporated herein by reference. The timing of delivery of
any Units pursuant to a vested Phantom Unit shall be subject to and comply with
such Policy.



10.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and upon any person lawfully claiming
under you.



11.
Entire Agreement. This Agreement and the Plan constitute the entire agreement of
the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Award granted hereby.



12.
Modifications. Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both you and an
authorized officer of the Company.



13.
Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.



AMERICAN MIDSTREAM GP, LLC
 
 
 
By:
 
/s/Lynn L. Bourdon III
 
 
Lynn L. Bourdon III
 
 
President, Chairman of the Board & Chief Executive Officer
"GRANTEE"
 
 
 
 
 
/s/ Regina Gregory
 
 
 Regina Gregory






